McMNSTRY, J.
— I concur in the judgment. The mortgagee was the purchaser at the foreclosure sale, and, as between mortgagor and purchaser at such sale (and those claiming under them), the sheriff’s deed took effect, by relation, as of the date of the mortgage. If this action had been brought against the mortgagee, he would have had a defense, as being then the owner of the property and entitled to its possession; his rights would have been the same as if the fixtures had remained annexed to the freehold. They were removed by the defendant with the consent of the mortgagee, and the former was authorized to defend under the latter’s title.